Citation Nr: 0918487	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to November 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Newark, New 
Jersey RO.  In September 2005, a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  Additional 
evidence was submitted with a waiver of initial Agency of 
Jurisdiction (AOJ) consideration at the Travel Board hearing.  
In November 2006, the case was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

In September 2003, a VA examiner gave the Veteran a diagnosis 
of PTSD.  In his VA examination report, the VA examiner noted 
that the Veteran had a postservice stressor of a motor 
vehicle accident in 1972 wherein the Veteran suffered from 
serious injuries, including a skull fracture.

The Veteran alleges that he suffers from PTSD as a result of 
stressors in service, specifically repeated sexual assaults 
by a barracks mate at Sheppard Air Force Base, Texas in July 
and/or August 1969.  As the Veteran's claimed stressor is not 
related to combat, his lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims specified that 
there are special evidentiary procedures for PTSD claims 
based on personal assault.  See VA ADJUDICATION MANUAL M21-
1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is 
an extremely personal and sensitive issue, many incidents of 
personal trauma are not officially reported, and the victims 
of this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
It is often necessary to seek alternative evidence.  Id.

38 C.F.R. § 3.304(f) (3) provides that if a PTSD claim is 
based on an in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate his accounts of the stressor incident.  Examples 
of such evidence include, but are not limited to, statements 
from family members.  In this regard, the Veteran submitted a 
September 2005 lay statement from his cousin, Z.C.W.  She 
states, "This letter is to confirm that I witnessed the 
intense suffering that [the Veteran] endured at Sheppard Air 
Force Base in Texas in 1969.  This suffering was the result 
of the mental, emotional and physical abuse he encountered 
there."  

The phrasing of this statement is open to various 
interpretations and is unclear.  Notably, it is suggestive 
that the Veteran's cousin was present at Sheppard Air Force 
Base in 1969, and has firsthand knowledge of the sexual 
assaults that the Veteran is alleged to have suffered.  The 
critical question in this matter is the credibility of the 
corroborating evidence regarding the alleged stressor event.  
As the nature of Z.C.W.'s "witnessing" is unclear from her 
statement that she witnessed the Veteran suffer from mental, 
emotional, and physical abuse at Sheppard Air Force Base in 
1969, and as her statement, if found credible, would have 
probative value, this case must be remanded for additional 
information and development.

The Veteran is advised that under 38 C.F.R. § 3.158(a), when 
evidence requested in connection with an original claim is 
not furnished within one year of the request, the claim will 
be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for a field 
examination to assess the veracity of 
Z.C.W.'s statement.  The field examiner 
should interview Z.C.W. and determine 
whether she was living and/or working at 
Sheppard Air Force Base from July to 
August 1969 and, if so, in what capacity.  
It should be determined what specifically 
she personally witnessed, what she knows 
about the alleged assault(s), and when and 
how she acquired that information (i.e., 
the field examiner should ascertain when 
the Veteran first confided in her that he 
was sexually assaulted in service).  Any 
leads uncovered should be pursued to their 
logical conclusion.

The RO should make a formal determination 
as to whether there is credible 
supporting evidence that a claimed 
inservice stressor occurred (making any 
credibility assessments necessary).  

2.  The RO should then arrange for a VA 
psychiatric examination to determine 
whether the Veteran has PTSD resulting 
from exposure to a stressor event(s) in 
service (vs as due to a postservice motor 
vehicle accident).  If the RO finds that 
there is credible supporting evidence of 
a stressor event the examiner should be 
advised of the stressor event found 
corroborated, and the examiner may 
consider only such stressor(s) as the 
precipitating event(s) in service for any 
diagnosis of PTSD.  If the RO does not 
find credible supporting evidence of a 
stressor event in service, the examiner 
should review the Veteran's service 
medical and personnel records to 
determine whether behavioral changes in 
service could indicate the occurrence of 
an alleged stressor event in service.  In 
preparing the report of the examination, 
the examiner should: (1) Discuss the 
sufficiency of the identified stressor(s) 
to produce PTSD; (2) If PTSD is 
diagnosed, discuss the signs and symptoms 
which support such diagnosis under DSM-
IV; and (3) if PTSD is not diagnosed, 
discuss what is lacking to establish such 
diagnosis.  The examiner should explain 
the rationale for all opinions given.

3. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

